Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Wayne Alston appeals the district court’s order revoking his supervised release and sentencing him to 24 months’ imprisonment. On appeal, Alston argues that there was insufficient evidence before the district court to establish that he violated the terms of his supervised release. We have reviewed the record and conclude that the evidence of Alston’s violation was more than sufficient to support the district court’s revocation decision. See 18 U.S.C. § 8583(e)(3) (2012). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.